DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 13-14, 22-25, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao et al. (US 2016/0316248), Bandela et al. (US 2018/0063263, hereinafter “Bandela ‘263”), and Bandela et al. (US 2018/0249222, hereinafter “Bandela ‘222”).

Regarding claim 1, Hao teaches a method, comprising:

receiving, by the first device, second location verification data from a second device located within a first predetermined range of the first device, the second location verification data indicating a location of the second device ([0051], [0052], “In FIG. 7, arrow 702 represents a registration request sent from mobile computing device 214 to service provider system 202. Arrow 704 represents a notification from service provider system 202 to dedicated STB device 204 indicating receipt of the registration request. Box 706 represents dedicated STB device 204 verifying that mobile computing device 214 is within a predefined vicinity of dedicated STB device 204 (e.g., by verifying that mobile computing device 214 is currently in communication with dedicated STB device 204 by way of local area network 208). Arrow 708 represents dedicated STB 
verifying, by the first device, that a location of the first device is within a second predetermined range of the location by comparing the second location verification data with the first location verification data ([0051], [0052], “In FIG. 7, arrow 702 represents a registration request sent from mobile computing device 214 to service provider system 202. Arrow 704 represents a notification from service provider system 202 to dedicated STB device 204 indicating receipt of the registration request. Box 706 represents dedicated STB device 204 verifying that mobile computing device 214 is within a predefined vicinity of dedicated STB device 204 (e.g., by verifying that mobile computing device 214 is currently in communication with dedicated STB device 204 by way of local area network 208). Arrow 708 represents dedicated STB device 204 sending a virtual STB key to mobile computing device 214.” Figs. 2, 6-7).
Hao does not expressly teach receiving the location verification data from a server. Hao also does not expressly teach that the first location verification data indicates a stored location of the device.
Bandela ‘222 teaches location data indicating a stored location of a device ([0039], “In one specific example, the first distance may be determined by a query/response technique, in which a service provider server sends a query to the mobile device asking for location information, the mobile device sends back a response to the service provider server (wherein the response includes the requested location information) and the service provider server compares the location information (from the 
In view of Bandela ‘222’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hao such that that the first location verification data indicates a stored location of the device in order to facilitate management and security of device location information.
The combination teaches the limitations specified above; however, the combination does not expressly teach receiving the location verification data from a server.
Bandela ‘263 provides a teaching for receiving location data from a server ([0016], “the media content management server 102 can forward the location information to the set top box 132 for processing or process the location information itself.”).
In view of Bandela ‘263’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include receiving the location verification data from a server. The modification would reduce storage requirements at client devices, and would additionally further facilitate management of client device information.

Regarding claim 14, Hao teaches a device comprising: memory that stores instructions ([0091]-[0092], [0094]-[0095], Fig. 14); and one or more processors configured by the instructions to perform operations ([0091]-[0092], [0094]-[0095], Fig. 14). The rejection of claim 1 is similarly applied to the remaining limitations of claim 14.


Regarding claims 2, 22, and 31, the combination further teaches based on the location of the first device being verified as being within the second predetermined range of the stored location, enabling a disabled function of the first device (Hao: [0051], [0052], “In FIG. 7, arrow 702 represents a registration request sent from mobile computing device 214 to service provider system 202. Arrow 704 represents a notification from service provider system 202 to dedicated STB device 204 indicating receipt of the registration request. Box 706 represents dedicated STB device 204 verifying that mobile computing device 214 is within a predefined vicinity of dedicated STB device 204 (e.g., by verifying that mobile computing device 214 is currently in communication with dedicated STB device 204 by way of local area network 208). Arrow 708 represents dedicated STB device 204 sending a virtual STB key to mobile computing device 214.” [0024], “While the virtual STB key is active, the mobile computing device may operate as a virtual STB device by leveraging access rights of an end-user account of a media content distribution service to access media content that is distributed by way of the media content distribution service and that is accessible through the access rights of the end-user account.” Figs. 2, 6-7).



Regarding claims 4 and 24	, the combination teaches the limitations specified above; however, the combination as presently combined does not expressly teach sending a request, by the first device and to the server, for the first location verification data, the request comprising a unique identifier of the first device.
Bandela ‘263 teaches sending a request, by a device and to a server, for user data, the request comprising a unique identifier ([0020], “the set top box 142 can request the media content management server 102 for the account information associated with user profile. This request can include providing the user profile to the media content management server 102.”).
In view of Bandela ‘263’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include sending a request, by the first device and to the server, for the first location verification data, the request comprising a unique identifier of the first device. By sending the first location verification data based on a request, the modification would serve to reduce unnecessary bandwidth usage. The modification 

Regarding claims 7 and 25	, the combination further teaches wherein the second location verification data is received from the second device via a third device (Bandela ‘263: [0016], “The media content management server 102 receives the location information for the mobile device 140. In one or more embodiments, the media content management server 102 can forward the location information to the set top box 132 for processing or process the location information itself.”).

Regarding claims 13 and 30, the combination further teaches wherein the first predetermined range is determined by a range of a short-range communication mechanism (Hao: [0013]-[0014], [0051], [0052], “In FIG. 7, arrow 702 represents a registration request sent from mobile computing device 214 to service provider system 202. Arrow 704 represents a notification from service provider system 202 to dedicated STB device 204 indicating receipt of the registration request. Box 706 represents dedicated STB device 204 verifying that mobile computing device 214 is within a predefined vicinity of dedicated STB device 204 (e.g., by verifying that mobile computing device 214 is currently in communication with dedicated STB device 204 by way of local area network 208). Arrow 708 represents dedicated STB device 204 sending a virtual STB key to mobile computing device 214.” Figs. 2, 6-7).

Claims 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Hao, Bandela ‘263, Bandela ‘222, and Ahn et al. (US 2012/0094696).

Regarding claims 8 and 26	, the combination teaches the limitations specified above; however, the combination does not expressly teach that the second location verification data is sent from the third device to the first device via a short-range communication mechanism.
Ahn teaches sending location data via a short-range communication mechanism ([0053], “The smart phone 150 or the tablet PC 160 may receive the location information of the mobile terminal from the smart TV 100 through short distance wireless communication such as WiFi or Bluetooth to display the received location information on a screen.”).
In view of Ahn’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the second location verification data is sent from the third device to the first device via a short-range communication mechanism. The modification would improve the combined system by providing a supplemental and/or alternative means for transmitting and receiving location verification data.

Allowable Subject Matter
Claims 9-10 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Holmquist et al. (US 2015/0289005) discloses, upon determining that the geo-position of the smart-television device is proximate to the geo-location of the mobile device, the software causes the mobile device to display a second view that includes the visual icon for the device identifier and any other visual icons associated with the geo-location that have been generated. The software receives a communication over a network from the mobile device that indicates a match between the visual icon for the device identifier in the first view and the visual icon for the device identifier in the second view. The communication also includes a user identifier obtained from the mobile device or a user of the mobile device. Then the software causes the smart-television device to display the user identifier in a third view with a message indicating connection to the smart-television device and/or connected-television service. See [0003].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426